Citation Nr: 1628586	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  07-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for right thigh skin graft, donor site.

2.  Entitlement to an increased disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


(The issues of entitlement to a compensable rating for residuals of an injury of the right lower leg with lymphedema and a compensable rating for residuals of an injury of the left lower leg with lymphedema will be the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Denver, Colorado, which denied increased disability ratings for the service-connected PTSD and right thigh skin graft donor site scarring.

After an August 2011 Travel Board hearing conducted in Denver, Colorado, before an Acting Veterans Law Judge (VLJ) who is no longer with the Board, the disability rating issues on appeal first came before the Board in May 2012, where, in pertinent part, the Board denied increased disability ratings for the service-connected issues on appeal.  Subsequently, in September 2013, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran was notified of the right to have the May 2012 decision vacated to the extent it denied increased ratings for the relevant issues on appeal and to schedule a new hearing.  The Veteran subsequently requested that the prior Board decision be vacated and that a new decision be issued after a new hearing before the Board was conducted.

By law, the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2015).  However, appeals can be assigned only to an individual VLJ, or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  A veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In a June 2014 decision, the Board vacated the May 2012 Board decision to the extent that it denied increased disability ratings for the service-connected PTSD and right-thigh donor site scarring.  Subsequently, in October 2014, the Veteran testified from Denver, Colorado, before two of the undersigned VLJs, who were seated in Washington, DC.  Upon this matter being returned to the Board, the rating issues on appeal were again remanded in a June 2015 decision to schedule the Veteran for a new hearing before the Board pursuant to Arneson, as the previous VLJ who originally heard the matter in October 2011 was no longer with the Board.  The Veteran subsequently testified from Columbia, South Carolina, at a May 2016 Board videoconference hearing before the third undersigned VLJ, who was seated in Washington, DC.  All of the relevant hearing transcripts have been associated with the record.

When conducting a hearing a VLJ must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103 (2015).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  As noted above, the previous May 2012 Board decision was vacated in part due to deficient Bryant notice.  Having reviewed the transcripts from the subsequent October 2014 and May 2016 Board videoconference hearings, the Board notes that the VLJs at both hearings adequately discussed the submission of new evidence by the Veteran that would assist the Board in determining whether increased disability ratings would be warranted; therefore, the VLJs substantially complied with the requirements of 
38 C.F.R. § 3.103 and Bryant at 496-97.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in May 2016.  38 C.F.R. § 20.1304 (2015).  The Board notes that the cover letter from the Veteran's representative states, "please VA Regional Office consideration to receive these documents, and submit them directly to the Board of Veterans Appeals."  It appears to the Board that the representative merely forgot to put the word "waive" between "please" and "VA Regional Office consideration."  This reading is consistent with the fact that on multiple previous occasions the Veteran submitted new evidence directly to the Board and waived RO consideration.  As such, the Board finds that that the Veteran has waived initial RO consideration of the newly submitted evidence.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected right thigh skin graft donor site scarring has manifested no more than a superficial 20 by 30 millimeter (mm.) flat, nonlinear scar on the right thigh that was not painful, deep, or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. centimeters (cm.)).

2.  For the entire rating period on appeal, from November 8, 2005, the severity, frequency, and duration of the symptoms of the service-connected PTSD with depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an increased (compensable) disability rating for right thigh skin graft donor site scarring have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (from August 30, 2002 through October 22, 2008).

2.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal, from November 8, 2005, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board remands the issue of entitlement to a TDIU.  As such, further discussion of VA's duties to notify and to assist as to that issue is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In December 2005 and March 2006, VA issued the Veteran VCAA notice which, taken together, informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  These notices were issued to the Veteran prior to the August 2006 rating decision from which the instant appeal arises.  Further, the rating issues on appeal were readjudicated in a September 2007 statement of the case (SOC), and multiple subsequent SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA scar examinations in December 2005, July 2007, and July 2012.  The Veteran also received VA mental health examinations in December 2005 and July 2007.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  

Further, VA received a thorough private mental health examination dated May 2016, which detailed all of the Veteran's current mental health symptomatology since December 2015.  The Board notes that at the October 2014 Board videoconference hearing, the Veteran indicated that the mental health symptoms may have worsened since the July 2007 VA mental health examination; however, as VA has recently received an adequate and thorough private mental health examination from the Veteran's own medical professional detailing the mental health symptoms for the previous six months, the Board finds that remand for a new VA mental health examination is unnecessary as any evidence obtained would be cumulative and redundant of the evidence found within the May 2016 private examination report.

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the increased disability rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for Right Thigh Skin Graft (Donor Site)

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed the increased disability rating claim for the scar disability before October 23, 2008; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  
See 77 Fed. Reg. 2909 -10 (Jan. 20, 2012).

Pursuant to the relevant rating criteria (the rating criteria in effect from August 30, 2002 through October 22, 2008), under Diagnostic Code 7801, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 sq. inches in size.  A 20 percent rating is warranted for scars that are deep or cause limitation of motion and are at least 12 sq. inches in size.  A 30 percent rating is warranted for scars that are deep or cause limitation of motion and is at least 72 sq. inches but less than 144 sq. inches (929 sq. cm.).  A 40 percent rating is warranted for scars that are deep or cause limitation of motion and are 144 sq. inches or greater in size.  38 C.F.R. § 4.118 (prior to October 23, 2008).

Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Id.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial, unstable scars.  Id.  Further, under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial, tender, and painful on objective demonstration.  Id.  Finally, under Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.  Id.  

Initially, the Board notes that the evidence of record indicates that the Veteran may have additional right leg scarring beyond that found at the right thigh skin graft donor site.  Any such additional scarring will be addressed in a separate increased rating decision concerning the Veteran's service-connected residuals of an injury of the right lower leg with lymphedema.  As to the right thigh skin graft donor site, the evidence of record, both lay and medical, reflects that for the entire increased rating period on appeal the Veteran's service-connected right thigh skin graft donor site scarring has manifested by no more than a superficial 20 by 30 mm. flat, nonlinear scar on the right thigh that was not painful, deep, or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.).

The Veteran received a VA scar examination in December 2005.  Per the examination report, the right thigh had healed completely normally and the examiner was unable to track or trace evidence of any scars as a result of the graft from the donor site.  The VA examiner went on to say that the donor site had "healed perfectly normal and well."  Finally, at the conclusion of the examination, the VA examiner opined that "skin graft donor site, right thigh, has healed so well, that unless we knew it was his right thigh, we would never be able to tell by examination.  There is no evidence of any obvious scars."

A second VA scar examination was conducted in July 2007.  In addressing the present status of the disability, it was noted that the Veteran had no symptoms at the donor site and that the Veteran was not receiving treatment for any symptoms related to the skin graft.  Upon examination, the VA examiner identified a 20 by 30 mm. flat scar of the upper right thigh that was hypopigmented, not depressed, not elevated, nonadherent, superficial, and without inflammation, edema, ulceration, or keloid.

The Veteran received a third VA scar examination in July 2012.  While the VA examiner primarily focused on the scars that will be addressed in a separate Board opinion, upon examination, the VA examiner noted that the right anterior thigh donor site was not visible to the examiner.  Further, all scars identified by the VA examiner were pain free, and had no soft tissue loss, inflammation, or ulceration.

The transcript from the August 2011 VA Travel Board hearing reflects that the Veteran did not offer any testimony on the skin graft rating issue.  At the October 2014 Board videoconference hearing, the Veteran explicitly did not withdraw the skin graft rating issue; however, the Veteran offered no testimony as to any symptoms of the disability.  In fact, the Veteran testified that "the rating can stay at zero," and that, at the time of the testimony, the disability was "not an issue that is limiting my life."  Then, at the May 2016 Board videoconference hearing, the Veteran testified that the skin graft rating issue "was moot," as "there's virtually no scar or anything left."  

The Board notes that it has reviewed the extensive medical records received during the course of this appeal; however, such records do not show any additional symptoms or disability of the service-connected right thigh skin graft, donor site, beyond that discussed above.  Having reviewed all the evidence of record, the Board finds that a compensable rating under Diagnostic Code 7801 is not warranted, as the evidence reflects that the right thigh donor site scar is neither deep nor causes limitation of motion.  Id.  Further, a compensable rating is not warranted under Diagnostic Code 7802, as the superficial scar has not resulted in limitation of motion.  Id.  As to Diagnostic Codes 7803 and 7804, a compensable rating is not warranted as the superficial scar is not unstable, tender, and/or painful on objective demonstration.  Id.

Finally, a compensable rating is not warranted pursuant to Diagnostic Code 7805, as the medical and lay evidence, including the Veteran's testimony, does not establish any additional symptoms or effects of the service-connected right thigh skin graft donor site.  Specifically, no limitation of function has resulted from the scarring.  Id.

For these reasons, the Board finds that for the entire rating period on appeal the criteria for an increased (compensable) disability rating for right thigh skin graft, donor site, scarring have not been met.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (from August 30, 2002 through October 22, 2008).  

Increased Rating for PTSD

Under Diagnostic Code 9411, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Throughout the course of this appeal, the Veteran has advanced that the severity, frequency, and duration of the service-connected mental health disability resulted in social and occupational impairment exceeding that of reduced reliability and productivity.  Having reviewed all the evidence of record, both lay and medical, the Board finds that for the entire relevant rating period on appeal, the severity, frequency, and duration of the symptoms of the service-connected PTSD with depressive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas.

VA received a letter dated December 2005 from the Veteran's employer of six years.  The letter explained that the Veteran had sought full time employment (rather than the part time he was working) on several occasions.  The employer stated that, because of many emotional issues, the Veteran was not a good match for the team or for full time employment.  It was noted that the Veteran had difficulty under stressful stations, and became easily agitated with patients, families, employees, and the healthcare system in general.  The Veteran displayed symptoms of anger, anxiety, sadness, and passive aggressive behavior.  While the employer believed the Veteran was a good person, she did not believe the Veteran could handle the stress of full time employment.  The Board notes that a December 2004 VA treatment record stated that the Veteran had a history of professional impropriety and was attempting to work through these issues.

The Veteran received a VA mental health examination in December 2005.  Upon examination the Veteran was appropriately dressed, had an anxious and agitated affect, and easily became emotional and angry.  The Veteran denied sleep difficulties, anhedonia, suicidal ideation, homicidal ideation, or psychotic symptoms including hallucinations or paranoid ideation.  The Veteran did have concentration difficulties, nightmares, intrusive memories, increased startle reflex, and hypervigilance.  At the time of the examination the Veteran was working 15 to 25 hours per week and making approximately $26,000 per year.  The Veteran believed that he was coming off as angry to co-workers and that this was preventing full time employment.  In fact, an employer had recently told the Veteran that handling stress was a problem.  The VA examiner opined that the Veteran would be able to work if there was minimal supervision and little interaction with the public.  As to social interaction, the Veteran had friends and was close to family.  A GAF of 53 was assigned.

VA received a treatment update from the Vet Center dated January 2006.  Per the report, the Veteran was depressed, anxious, and having serious anger problems.  The Veteran advanced feeling agitated and worried that something bad was about to occur.  The Veteran was attempting to rekindle the relationship with his ex-wife, but the ex-wife was hesitant due to the Veteran's behavior.  Sleep difficulties were occurring, and the Veteran was having nightmares.  It was noted that the Veteran was having difficulty obtaining work after having earned a reputation in the physical therapy community as one who does not relate well to clients.  The examiner opined that the Veteran would have difficulty working in any meaningful type of employment, especially where contact with others was involved.  At the conclusion of the examination, a GAF of 49 was assigned.  A subsequent September 2006 treatment update from the Vet Center conveyed similar symptoms and the same GAF rating of 49.

The Vet Center submitted a treatment update in August 2007.  The examiner noted that, while the Veteran's emotional status remained unchanged from the previous treatment updates, the Veteran was appearing to struggle more than usual with job and employment issues.  The Veteran reported being unable to maintain any significant employment and advanced that supervisors had stated that he had too many emotional issues to be hired full time.  A GAF of 47 was assigned.

A second VA mental health examination was conducted in July 2007.  The examination report reflects that the Veteran advanced still having difficulties obtaining full-time employment, and that he had been asked not to work at three different job sites.  Co-workers had also complained that the Veteran was irritable and angry, and the Veteran was having some difficulty with authority figures.  Symptoms advanced by the Veteran included depression, frustration, and irritability.  The Veteran denied current suicidal ideation; however, the Veteran did advance having suicidal ideation relatively recently.  The Veteran conveyed having recent concentration difficulties and decreased motivation and energy.  Hypervigilance and hyperarousal were also present.  The Veteran denied hallucinations, paranoia, or grossly inappropriate behavior.    

At the time of the examination in July 2007, the Veteran was living with two brothers and a girlfriend.  Upon examination the Veteran was appropriately dressed, was friendly, and was articulate.  Motor functioning was grossly intact and thought processes were logical.  Mood was slightly anxious, and deficits in short-term memory, attention, and concentration were noted.  While the Veteran's behavior was not grossly inappropriate, the Veteran was noted to be slightly provocative, argumentative, and irritable.  At the conclusion of the examination a GAF of 55 was assigned.  Further, the VA examiner opined that, while the Veteran did have employment problems, the Veteran could do simple work activities in a loosely supervised environment.

A January 2011 VA treatment record reflects that the Veteran attended an appointment with his daughter.  Per the daughter, the Veteran had been depressed and anxious.  The recorded conveyed that two days earlier the Veteran had been admitted to the emergency room with suicidal ideation.  It was also noted that while the Veteran had remarried (second marriage), it was looking as if this marriage was headed for divorce.  A corresponding January 2011 VA treatment record listed mental health symptoms of hopelessness, sadness, poor sleep, low energy, suicidal ideation without intent, hypervigilance, avoidance, anxiety, tension, numbness, and detachment from others, activities, and surroundings.

The Veteran received a VA mental health evaluation February 2011.  The evaluation report reflects that the Veteran was depressed but denied suicidal or homicidal ideation.  Energy and concentration were improving.  At the time of examination the Veteran was noted to be very close with his daughter, to have one close male friend, and to have had a close relationship with a sister.  It was reported that the Veteran was working full time, and that during free time the Veteran enjoyed photography, fishing, gardening, and using the computer.  Upon examination the Veteran was oriented to all spheres, had appropriate grooming, normal thought process, and good insight and judgment.  The Veteran denied hallucinations or delusions.  At the conclusion of the examination a GAF of 50 was assigned.

Per a May 2011 VA treatment record, the Veteran advanced having problems with coworkers.  Further, the Veteran reported that he had been written up for insubordination and quality of work problems, and had gone so far as to threaten his boss with a lawsuit.  In discussing relationship problems, the Veteran advanced being a caregiver and felt that he put a lot into the current marriage.

VA received a letter in August 2011 from the Veteran's employer.  Per the employer, the Veteran had been terminated as coworkers had complained that the Veteran had them fearing for their safety and the safety of their families.  Over the previous year the Veteran had exhibited erratic behavior, would become frustrated and admonish patients, acted paranoid, and isolated himself from his coworkers.  Patients began requesting that they not be treated by the Veteran.  While it was acknowledged that the Veteran was a highly skilled therapist, the employer feared that the Veteran may not be employable due to "the overwhelming emotional issues."

The Veteran testified at an August 2011 Travel Board hearing.  As to the mental health symptoms, the Veteran testified to having sleep difficulty and nightmares, being startled easily, angering easily, having minimal socialization, having difficulty concentrating, and having employment difficulties due to the anger symptoms.  The Veteran also testified to attending Alcoholics Anonymous (AA) meetings nearly every day.

In October 2014, the Veteran received a Board videoconference hearing.  At the start of testimony, the Veteran's representative advanced that in 2006 the Veteran had four separate part-time employers, and that the Veteran was fired from each job.  Additional symptoms advanced by the representative included social impairment, multiple fist fights, difficulty with family relationships, panic attacks, depression, some road rage, difficulty adapting to stressful situations, avoidance of crowds and loud noises, depression, and distancing from others.

At the October 2014 Board hearing, the Veteran testified about many of the same employment issues addressed above.  The Veteran also testified to attending AA meetings, and having a social life built around AA, although he sometimes had trouble fitting in at the AA meetings.  The Veteran would avoid crowds as they made him nervous.  As to family relationships, the Veteran had some minimal contact with one of four surviving siblings.  The Veteran testified to sometimes feeling that he would be better off dead.  While the Veteran did  testify to feeling isolated and cut off from others, he also testified to not trying to push people away.  

A second Board videoconference hearing occurred in May 2016.  Initially, the Veteran's representative advanced that the symptoms commonly associated with a 70 percent disability rating applied to the Veteran, including relationship problems such as the two divorces.  The Veteran then went on to testify about the long history of employment problems.  The Veteran also testified to having some work since 2012, but that each employment attempt ended in failure.  The Veteran did testify to currently doing volunteer work with the church for less than 10 hours per week.  When discussing the VA rating criteria, the Veteran advanced meeting some of the 100 percent rating criteria.  When asked which specific criteria, the Veteran first noted gross impairment in thought process or communication.  The Veteran then stated that, "I don't think I'm hallucinatory, but I, I am."   

Finally, in May 2016, VA received a Vet Center mental health examination report detailing the Veteran's symptoms since December 2015.  Per the examination report, the Veteran had symptoms of intrusive thoughts, reexperiencing traumatic events causing emotional and physical reactions, exaggerated startle response, fragmented sleep, trauma related nightmares, hyper-alertness, impulsivity, poor anger control, loss of interest in formally enjoyable activities, severe difficulty concentrating, detachment, emotional numbing, isolation, sense of foreshortened future, mistrust of authority, elevated anxiety states, avoidance of war related stimuli, anhedonia, hopelessness, negativity, feelings of worthlessness, hypomania, paranoia, and severe anxiety in major cities.  The Vet Center examiner assessed that these symptoms have led to serious social and personal distress resulting in multiple employment problems, financial difficulty, reduced ability to maintain effective relationships, and persistent suicidal ideation.  Further, the Vet Center examiner went on to explain that due to the severity of impairment the Veteran has great difficulty coping with the stress of employment and the Vet Center views him as severely disabled, and that family and social interactions were marginal.

The Board notes that there are extensive VA treatment records detailing the symptoms and treatment of the service-connected mental health disability; however, such records do not reflect mental health symptoms and/or occupational or social impairment worse than that identified in the above discussed evidence.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect PTSD symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period on appeal.

After a review of all the evidence, lay and medical, the Board finds that, for the entire relevant rating period on appeal from November 8, 2005, the severity, frequency, and duration of the symptoms of the service-connected PTSD with depressive disorder more nearly approximated occupational and social impairment with deficiencies in most areas, as required for a higher rating of 70 percent under Diagnostic Code 9411.  As discussed above, VA received an August 2011 letter from the Veteran's former employer indicating that the Veteran had been terminated due to coworker complaints that the Veteran had them fearing for their safety and the safety of their families.  It was observed by the former employer that over the previous year the Veteran had exhibited erratic behavior, would become frustrated and admonish patients, acted paranoid, and isolated himself from his coworkers.  This evidence reflects symptoms more nearly approximating impaired impulse control, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships, symptoms that fall squarely in the criteria for a 70 percent disability rating.  Such a finding is consistent with the Veteran's testimony and other lay statements and the findings of the May 2016 Vet Center mental health examination report.

While the aforementioned evidence reflects that the Veteran was entitled to a 70 percent disability rating from approximately 2010 or 2011, the Board has also considered whether a 70 percent disability rating was warranted even earlier.  Per the evidence above, a December 2004 VA treatment record noted that the Veteran had a history of professional impropriety and was attempting to work through these issues.  In December 2005, VA received a letter from the Veteran's employer of six years.  This was a different employer (at a different medical center) than the one who would go on to fire the Veteran in August 2011.  The employer noted having denied the Veteran's request for full time employment due to a belief that, because of the many emotional issues, the Veteran was not a good match for the team or for full time employment.  Specifically, the Veteran had difficulty under stressful situations and became easily agitated with patients, families, employees, and the healthcare system in general.  These are basically that same symptoms that resulted in the Veteran being fired from a different job in August 2011, and for which the Board has already found entitled the Veteran to a 70 percent disability rating.

For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence shows that a disability rating of 70 percent is warranted for the service-connected PTSD with depressive disorder for the entire relevant rating period on appeal from November 8, 2005, the date of claim for increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to November 8, 2005, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record reflects that the Veteran first became entitled to an increased disability rating of 70 percent for the service-connected mental health disability earlier than the one year period prior to the date of increased rating claim; as such, the appropriate effective date for the increased disability rating of 70 percent is November 8, 2005, the date of increased rating claim.  See 38 C.F.R. § 3.400(o) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  

The Board acknowledges that the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, assigning a 70 percent disability rating in the instant decision that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life; however, the evidence of record does not reflect that at any time the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating.  38 C.F.R. §§ 4.3, 4.7.  

Having reviewed all the evidence of record for the relevant time period on appeal, the Board finds that the evidence reflects that the Veteran either does not have the significant, to the point of debilitating, symptoms contemplated by a total 100 percent rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms contemplated by a total 100 percent disability rating.  The relevant VA treatment records and medical examinations do not reflect that, during the relevant time period on appeal, the Veteran had grossly inappropriate behavior or disorientation to time or place.  While the Veteran has had memory loss and severe concentration problems, the evidence reflects such identified cognitive problems have not been "gross" to a level contemplated by a total 100 percent disability rating.  Further, the Veteran did not have any personal hygiene problems.  While the Veteran has had suicidal ideation and was fired from employment to due coworkers fearing for their safety, there is no evidence that the Veteran is a persistent danger to himself or others.  

At the May 2016 Board videoconference hearing, the Veteran advanced having gross impairment in thought process or communication and that, "I don't think I'm hallucinatory, but I, I am."  The Board notes that the Veteran did not testify to incidents or give examples of hallucinations and/or gross impairment in thought process or communication.  None of the evidence of record reflects that the Veteran has ever complained of hallucinations.  Further, while the Veteran does have significant problems impacting thought process and communication, the evidence does not reflect that such problems are so severe as to be "gross."

Further, the relevant evidence of record reflects that the severity, frequency, and duration of the Veteran's mental health symptoms have not resulted in total occupational or social impairment.  As to occupational impairment, the Board recognizes the severe impact the Veteran's symptoms have had on employment, hence the 70 percent rating being assigned; however, VA examiners have opined that the Veteran may be able to work at jobs involving minimal oversight and contact with coworkers.  Additionally, per the Veteran's testimony at the May 2016 Board videoconference hearing, the Veteran has been able to engage in volunteer work with the church somewhat less than 10 hours per week.  While not a significant amount of work, the fact the Veteran can successfully complete such volunteer work with the church supports a findings that occupational impairment is not total.

Concerning social impairment, the weight of the evidence demonstrates that the Veteran does not have total social impairment.  The evidence conveys that during the relevant rating period on appeal the Veteran has been able to maintain some minor relationships with various friends and family.  More significantly, on multiple occasions the Veteran testified to regularly attending AA meetings and having a social life built around attending such meetings.  While the Veteran did indicate having some trouble fitting in with others at the meetings, the fact the Veteran can regularly attend such meetings implies that the Veteran's social impairment is not total. 

Additionally, during the relevant period on appeal, the lowest GAF score recorded was a 45.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the PTSD related symptoms do not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.
  
Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected right thigh skin graft, donor site, and/or PTSD with depressive disorder.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

As to the right thigh skin graft scarring issue, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Diagnostic Codes 7801 through 7804 rate scar disabilities on the basis of appearance, location, size, soft tissue damage, pain, depth, and loss of covering of the skin (both subjective and objective findings).  The Veteran's scar was shown to be a superficial 20 by 30 mm. flat, nonlinear scar on the right thigh that was not painful, deep, or unstable, did not cause any functional loss, and did not cover an area of at least 144 sq. inches (929 sq. cm.).  This symptomatology is addressed by Diagnostic Codes 7801 through 7804.  Further, Diagnostic Code 7805 specifically provides for the rating of all other disabling effects not provided for in Codes 7801 through 7804.  While no such disabling effects were present in the instant appeal, effectively, all additional potentially relevant symptoms are addressed in this diagnostic code.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate under Diagnostic Codes 7801 through 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

Turning to the Veteran's mental health symptomatology, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 
38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms including  intrusive thoughts, re-experiencing traumatic events causing emotional and physical reactions, exaggerated startle response, fragmented sleep, trauma related nightmares, hyper-alertness, impulsivity, poor anger control, loss of interest in formally enjoyable activities, severe difficulty concentrating, detachment, emotional numbing, isolation, sense of foreshortened future, mistrust of authority, elevated anxiety states, avoidance of war related stimuli, anhedonia, hopelessness, negativity, feelings of worthlessness, hypomania, paranoia, depression, anxiety, employment difficulties, and suicidal ideation, among other symptoms discussed above.  

All the mental impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD with depressive disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with right thigh scarring and/or PTSD with depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

For the entire rating period on appeal, an increased (compensable) disability rating for right thigh skin graft, donor site, is denied.

For the entire rating period on appeal from November 8, 2005, an increased disability rating of 70 percent, but no higher, for PTSD with depressive disorder is granted.


REMAND

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD and a claim was filed for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

As discussed above, the evidence reflects that the Veteran is currently unemployed and that such unemployment may be due to service-connected disabilities, including the PTSD with depressive disorder; therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for adjudication.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________			___________________________
	J. PARKER						RYAN T. KESSEL
     Veterans Law Judge,			                    Veterans Law Judge,
  Board of Veterans' Appeals			    Board of Veterans' Appeals



______________________________________________
C. BOSELY
Acting Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


